DETAILED ACTION

Status of Application
	This action is in reply to the amendment and response filed on June 16, 2022.
Claims 7 and 12-20 have been canceled (claim 11 does not exist). 
Claims 1-6 and 8-10 have been amended.
Claims 1-6, 8-10, 21, and 22 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 1-6, 8-10, 21, and 22 (renumbered as 1-11) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is RovelleQuartz, U.S. Patent Application Publication Number 2015/0081589 A1. This reference teaches an exchange that allows participants to generate tokens that can be exchanged by remitting assets into an asset pool.
Another of the closest prior art references of record is Hurtado et al., U.S. Patent Application Publication Number 2020/0042908 A1. This reference teaches a method for managing digital tokens in a common risk mitigation mechanism. Data relating to a tender offer by a purchasing entity for an infrastructure project and data relating to a guarantee of required financing for the tender offer are received. Data pertaining to the tender offer is combined with data pertaining to the guarantee into a single cryptographically encrypted digital token.
Another of the closest prior art references of record is Clark, U.S. Patent Application Publication Number 2017/0116671 A1. This reference teaches a method for leveraging business entities as real estate investment trusts. Shares in a REIT are sold.
Another of the closest prior art references of record is Rohlfs, U.S. Patent Application Publication Number 2019/0095995 A1. This reference teaches a computerized exchange-controlled network based system that facilitates trading digitized asset-based mediums of exchange.
Another of the closest prior art references of record is Arvanaghi et al., U.S. Patent Number 10,929,842 B1. This reference teaches an invention for depositing and withdrawing a stable value digital asset tied to a blockchain in exchange for fiat.
Another of the closest prior art references of record is QuantmRE. “Why Asset-Backed Tokens could be a Better Investment than REITS or Rentals,” https://launch.quantmre.com/asset-backed-tokens-are-a-better-investment-than-reits-or-rentals/ (Oct. 3, 2018). QuantmRE teaches asset backed tokens that are tied to real estate.
Another of the closest prior art references of record is Kauflin, Jeff. “This Startup Could Finally Bring Real Estate into the Blockchain Era,” Forbes, https://www.forbes.com/sites/jeffkauflin/2018/04/17/this-startup-could-finally-bring-real-estate-into-the-blockchain-era/?sh=6bac7fe43a4b (Apr. 17, 2018). This reference teaches using blockchain technology to turn hard-to-trade assets such as real estate and private equity into tokenized securities.
Another of the closest prior art references of record is Trakx. “Overview of Asset-Backed Tokens,” Medium.com, https://medium.com/@Trakx.io/overview-of-asset-backed-tokens-90f1986de233 (Sep. 6, 2018). This reference teaches asset backed tokens.
Another of the closest prior art references of record is Vidal, Maria T. “Tokenizing Real Estate on the Blockchain,” Medium.com, https://medium.com/@mariat.vidal/tokenizing-real-estate-on-the-blockchain-9a13ae99bf11 (Jul. 27, 2017). This reference teaches the tokenization of real estate.
Claims 1-6, 8-10, 21, and 22 (renumbered as 1-11) are allowed because these prior art references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are claimed concepts that on their own would be known in the art, they were not found in a way that makes the claims as a whole obvious to one having ordinary skill in the art. Therefore, the claims are novel and non-obvious.
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the amendment that was made to claim 1 to include more additional elements such as general asset tokens, token manager, administrative server, smart contract protocols, distributed ledger, and client devices. The amended limitations involve more than just applying a computer as a tool to implement the abstract idea. The combination of additional elements integrates the abstract idea into a practical application and provides an ordered combination. Therefore, the claims are eligible. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698